DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/21 has been entered.

Withdrawn rejections
 	Rejection of claims 27-29 and 31-35 under 35 USC 112(a) as failing to comply with written description requirement is withdrawn.  Examiner finds applicants argument convincing.  While Specification comprises no examples of the claimed formulation, Examiner is taking the position that one skilled in the art would be able to formulate TMZ into burst-sustained release formulation by providing an aqueous portion comprising TMZ and sustained release portion wherein TMZ is embedded into a degradable polymer.
  	Rejection of claims 27-29 and 31-35 under 35 USC 112(b) as being indefinite due to uncertainty over which diseases are within the claimed invention is withdrawn.  Applicants have amended the independent claim to limit the liver disorder to ACLF.
	Rejection of claims 27-29 and 31-35 under 35 USC 103 over Yu in view of Cifter is withdrawn.  Examiner agrees with applicants’ argument that Yu fails to teach ACLF.
New rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 27, 28 and 32-35 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: 
The claims are directed to a method of treating ACLF comprising administering to a patient in need thereof an injectable formulation comprising TMZ wherein the formulation comprises a burst release phase and sustained release phase with a specific release profile.  

State of the prior art and level of predictability in the art: 
Examiner is relying on Hernaez et al (Gut, 2017, 66, 541-553) for description of state of the art with regards to ACLF and treatment thereof.  
Hernaez teaches that ACLF has varying definitions and there is still a question as to what exactly is encompassed by ACLF.  On page 541, last paragraph Hernaez et al teach that World Gastroenterology Organization has recently provided suggestion on how to improve the operational definition of ACLF but its validity remains to be determined.  Since the definition of ACLF is unclear, the scope of subject population within the instant claims is unclear.
With regards to treating ACLF, Hernaez teaches: 
“Currently, there is no specific effective treatment available for patients with ACLF, and therefore treatment is based on organ support and treatment of associated complication” (page 549, column 2).
With regards to spesific therapies, Hernaez teaches: Liver transplantation and Liver support systems.  The subject of pharmacological intevention I sdiscussed in the section titled “Future perspectives” (page 551, first column).  The first sentence of that section reads:  “Considering that there is currently no specific treatment for the management of ACLF, resarch should be based on potential new treatments addressed to pathophysiological mechanisms leading to the development of the syndrome.”
Based on the teaching of Hernaez, Examiner concludes that at the time of filing, there was no effective treatment for ACLF.

Amount of direction provided by the inventor and existence of working examples: 
Specification provides no working examples.  


Relative skill of those in the art and quantity of experimentation needed to make or use the invention: 
Although the relative level of skill in the art is high, one of ordinary skill would not be able to treat ACLF according to the claimed method without engaging in undue experimentation. Art clearly teaches that currently there is no treatment for ACLF.  Since no treatment exists it is highly unpredictable whether the instantly claimed TMZ administration would result in treatment of ACLF.  The amount of experimentation that is required to make or use the instantly claimed invention is huge.  Given that no examples of formulation or treatment method is provided in the specification, the practitioner would have to design, make, test, perform in vitro, in vivo assays, animal tests and clinical trials.  The amount of work to be performed is immense and would require multiple teams of scientists to bring to life; and yet, the outcome is unpredictable because treatment of ACLF is unpredictable.
Thus, given these considerations, one of ordinary skill in the art clearly would not be able to practice the claimed method such that it can be used as contemplated in the specification without first engaging in substantial and undue experimentation. Therefore, the claims are rejected under 35 U.S.C. §112, first paragraph, as lacking and enabling disclosure.
Conclusion
Claims 27, 28 and 32-35 are pending
Claims 27-28 and 32-35 are rejected

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628